                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


  Mohamed A.,                                                 Case No. 19-2211 (MJD/BRT)

                       Petitioner,

  v.                                                              ORDER

  William P. Barr, Kevin McAleenan,
  Thomas Homan, Peter Berg, and Kurt
  Freitag,

                       Respondents.



       IT IS HEREBY ORDERED THAT:

       1.    Respondents are directed to file an answer to the Petition for Writ of

Habeas Corpus of Petitioner Mohamed A. (Doc. No. 1) within 20 days of the date of this

order certifying the true cause and proper duration of Petitioner’s confinement and

showing cause why the writ should not be granted in this case.

       2.    Respondents’ answer should include:

             a. Such affidavits and exhibits as are needed to establish the lawfulness

                 and correct duration of Petitioner’s incarceration, in light of the issues

                 raised in the petition;

             b. A reasoned memorandum of law and fact fully stating Respondents’

                 legal position on Petitioner’s claims; and
              c. Respondents’ recommendation on whether an evidentiary hearing

                 should be conducted in this matter.

       3.     If Petitioner wishes to file a reply to Respondents’ answer, he must do so

within 20 days of the date when the answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.

       4.     Petitioner’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED.

       5.     Petitioner’s motion for the appointment of counsel (Doc. No. 3) is DENIED

without prejudice. “A pro se litigant has no statutory or constitutional right to have

counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)

(citing Wiggins v. Sargent, 753 F.2d 663, 668 (8th Cir. 1985)); see also In re Lane, 801

F.2d 1040, 1042 (8th Cir. 1986) (“The decision to appoint counsel in civil cases is

committed to the discretion of the district court.”) (citing Nelson v. Redfield Lithograph

Printing, 728 F.2d 1003, 1004 (8th Cir. 1984)). Review of the Petition suggests this case

is not significantly more complicated than other immigration-related matters filed in this

Court. Given this, and Petitioner’s submissions advocating on his behalf, appointment of

counsel does not appear warranted at this time.




  Dated: August 26, 2019                                    s/ Becky R. Thorson
                                                            BECKY R. THORSON
                                                            United States Magistrate Judge




                                              2
